Order entered May 29, 2019




                                                 In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                         No. 05-18-01401-CR
                                         No. 05-18-01402-CR
                                         No. 05-18-01403-CR

                              MICHAEL LEE BROOKS, Appellant

                                                   V.

                                THE STATE OF TEXAS, Appellee

                      On Appeal from the 204th Judicial District Court
                                   Dallas County, Texas
              Trial Court Cause No. F16-56811-Q, F16-56812-Q & F16-56813-Q

                                               ORDER
        Before the Court are the State’s May 23, 2019 second motion for extension of time to file

the State’s brief, brief tendered on May 23, 2019, and May 24, 2019 motion to withdraw the

second motion for extension. The State’s second motion for extension requests an extension of

time to file the State’s brief in all three cases. The State’s brief lists all three cases in its caption.

The State’s motion to withdraw, filed only in cause no. 05-18-01401-CR, acknowledges that

appellant has filed an Anders brief in cause nos. 05-18-01401-CR and 05-18-01402-CR. The

State reports that it does not intend to file a brief in response to the Anders brief. Appellant filed

a brief on the merits in cause no. 05-18-01403-CR, and the State’s tendered brief addresses the

merits of cause no. 05-18-01403-CR.
        We interpret the State’s two motions together as showing the State is requesting an

extension of time to file its brief which should be filed only in cause no. 05-18-01403-CR. The

State’s motions are GRANTED for that purpose. We EXTEND the time to file the State’s brief

in cause no. 05-18-01403-CR and ORDER the State’s brief filed in cause no. 05-18-01403-CR

as of the date of this order.

        We STRIKE the State’s brief to the extent it applies to cause nos. 05-18-01401-CR and

05-18-01402-CR.


                                                   /s/    ROBERT D. BURNS, III
                                                          CHIEF JUSTICE




                                             –2–